Citation Nr: 1817135	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO. 14-30 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) or because of being housebound (HB).


REPRESENTATION

Appellant represented by:	Kenneth T. Dojaquez, Esq.


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to November 1967. The Veteran died in September 2015. The appellant is the Veteran's surviving spouse and properly substituted in this appeal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In January 2015, the Board remanded the appeal to the RO for additional development. For the reasons discussed below, there was not substantial compliance and another remand is required. See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The case was remanded in January 2015 in order to schedule the Veteran for a VA examination to determine whether any of the symptoms associated with the Veteran's posttraumatic stress disorder (PTSD) and/or any other service-connected disabilities rendered him in need of regular A&A and/or HB. An examination report was provided in July 2015; however, it only addresses a secondary service connection question and does not opine as to whether any of the Veteran's service-connected disabilities rendered him in need of regular A&A and/or HB. Thus, the opinion was inadequate and an addendum medical opinion is needed.
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Request that the appellant identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any relevant records identified by the appellant and associate these records with the claims file.

2. After completing the directives above, return the file to the July 2015 VA examiner, if possible, and request a response to the below inquiries. 

Based upon a review of the relevant evidence and sound medical principles, the VA examiner should provide the following opinions:

a. Between July 2012 and his death in September 2015, did any of the symptoms associated with the Veteran's PTSD and/or other service-connected disabilities (duodenal ulcer, epidermatophytosis of the right foot, and malaria) render him in need of Aid and Attendance or render him Housebound for VA purposes?

VA defines Aid and Attendance as an:

inability of claimant to dress or undress himself (herself), or to keep himself (herself) ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself (herself) through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.

At least one of these factors must be present.

VA defines Housebound as Bedridden:

that condition which, through its essential character, actually requires that the claimant remain in bed. The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.

b. If none of his service-connected disabilities rendered him in need of aid and attendance or housebound, is the examiner able differentiate the symptoms attributable to the Veteran's PTSD versus his Alzheimer's disease? If yes, please do so.

The examiner should provide a rationale for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinions without resorting to speculation, please explain why it would be speculative to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LAURA E. COLLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

